IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT KNOXVILLE            FILED
                         FEBRUARY SESS ION, 1999         May 5, 1999

                                                      Cecil Crowson, Jr.
                                                      Appellate C ourt Clerk

DARRELL BUTCH LAWS,               )   C.C.A. NO. 03C01-9807-CR-00225
                                  )
           Appe llant,            )
                                  )   JOHNSON COUNTY
V.                                )
                                  )
                                  )   HON. LYNN W. BROWN, JUDGE
STATE OF TE NNE SSE E,            )
                                  )
           Appellee.              )   (HABEAS CORPUS)



FOR THE APPELLANT:                    FOR THE APPELLEE:

DARR ELL B UTC H LAW S, pro se        JOHN KNOX WALKUP
T.D.O.C. #90595                       Attorney General & Reporter
P.O. Box 5000
Mountain City, TN 37683               ELIZABETH B. MARNEY
                                      Assistant Attorney General
                                      2nd Floor, Cordell Hull Building
                                      425 Fifth Avenue North
                                      Nashville, TN 37243

                                      JOE C. CR UM LEY, J R.
                                      District Attorney General
                                      114 Alf Taylor Road
                                      Johnson City, TN 37601




OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                    OPINION
       The Petitioner, D arrell Butc h Laws , appea ls as of right the trial co urt’s

dismissal of his petition for writ of habeas corpus. After a careful review of the

record, w e affirm the judgm ent of the tria l court.



       Petitioner filed a pro se petition for writ o f habe as co rpus c hallen ging h is

incarceration on convictions of first degree murder with a life sentence, of

aggravated kidnapin g with a 25 year sen tence, a nd of robbery with a 10 year

sentence.    Petitioner specifically claimed that the Tennessee Department of

Correction unilaterally allowed the rob bery conviction to run consecutively to the

murder conviction in violation of the trial court’s order and Petitioner’s plea

agreem ent. Petitioner also claimed that the alleged action by the Department of

Correction is a violation of double jeopardy. In dismissing Petitioner’s petition, the

trial court stated the following:

              The petitioner a sserts tha t the Department of Correction
              has restruc tured h is life sen tence by runn ing Case No.
              11005-5 consecutive to his life sentence. However, the
              question of wheth er the De partme nt of Corre ction is
              prope rly calculating his sentence cannot be raised by
              habeas corpu s.      To c hallenge such reductions the
              petitioner must proceed under the Uniform A dministrative
              Procedures Act, T.C.A. § 4 -5-101 et seq . in the Chanc ery
              Court for Davidson C ounty, Tenn essee . In any ev ent, his
              life sentence has obviously not expired.

              Relief by habeas corpus is availa ble in th is state only
              when it appears on the face of the judgm ent or record that
              the trial court was without jurisdiction to convict or
              sentence the petitioner, or that the sentence of
              imprisonment has otherwise expired. The relief requested
              by the petitioner in this cause is not available by habeas
              corpus.




                                            -2-
       It is a well-established principle of law that the reme dy of ha beas corpu s is

limited in its nature a nd its sco pe. Archer v. State, 851 S.W.2d 157, 161-62 (Tenn.

1993); Passa rella v. State , 891 S.W .2d 619, 626 (Tenn . Crim. A pp. 199 4). In

Tennessee, habe as co rpus re lief is ava ilable only if “‘it appears upon the face of the

judgment or the record of the proceedings upon which the judgment is rendered’ that

a convicting court wa s without ju risdiction or a uthority to se ntence a defen dant, or

that a defendant’s sentence of imprisonment or other restraint has expired.” Archer,

851 S.W.2d at 164 (citation omitted in original). The petitioner has the burden of

establishing either a void judgment or an illegal confinement by a preponderance of

the evidenc e. Pass arella, 891 S.W.2d at 627. Moreo ver, where a judgment is not

void, but is merely voidable, such judgm ent m ay not b e colla terally attack ed in a suit

for habe as corp us relief. Id.



       In this appeal, Petitioner specifically argues that the Tennessee Department

of Correction has “taken [his] [c]ourt [o]rdered [s]entence by the Criminal Court of

Claiborne County, and severed a [c]harge of [s]imple [r]obbery, [t]o run [c]onsecutive

with [his] life [s]enten ce,” and that the D epartm ent of Corre ction h as “inte ntiona lly

conspired and re-s tructured [his] sente nce.” The claims prese nted by Petitioner a re

not cogniza ble und er the ha beas c orpus s tatute. See Tenn. Code Ann. § 29-21-101

- 130. Even though Petitioner alleges that his sentence has expired, a challenge

regarding calculation of his sentence, as discussed above, cannot be raised by

habeas corpus. We note that the trial court was correct in stating that any challenge

to the way the D epartmen t of Correction calculates Petitioner’s sentence must

proceed under the Uniform Adm inistrative Ac t in Chan cery Co urt. See Tenn. Code

Ann. § 4-5-101 et seq. Petitioner does not allege in his petition that the convicting

court was without jurisdiction or authority to sentence him. This Court has held that

                                            -3-
if it is clear from the face of the petition that the petitioner is not entitled to relief, then

the trial cou rt is not re quired to hold a hea ring or in quire in to the a llegations in the

petition, but m ay dism iss the p etition sum marily. Pass arella, 891 S.W.2d at 627.

W e agre e with th e trial co urt’s dis miss al of Pe titioner’s petition .



       Accordingly, the judgment of the trial court is affirmed.



                                     ____________________________________
                                     THOMAS T. W OODALL, Judge




CONCUR:



___________________________________
JERRY L. SMITH, Judge


___________________________________
L. T. LAFFERTY, Senior Judge




                                               -4-